But one question is presented in appellant's motion. He urges the error of the refusal of his application for continuance. We have again reviewed the record in the light of his insistence. The date of the alleged manufacture of intoxicating liquor was January 24th. His application for continuance was to secure the testimony of his wife, stated in the application to be ill and unable to attend court. What we may say is largely a repetition of what we said in the original opinion. It is in the record that appellant's wife was confined in childbirth on January 20th, four days before the date of the alleged manufacture herein, and that she was in bed from January 20th to the trial. The testimony of appellant himself shows him to have been in many situations and places where his wife could not possibly have been with him, and it appears without contradiction that she could not have known what was going on on the premises away from the room in which she was confined by illness. Manifestly the statement in the application for continuance that she would testify that she was present with her husband all of the time and knew that he was not engaged in the making of liquor, was but a conclusion in support of the testimony adduced on the trial. Her affidavit was not even attached to the motion for new trial.
The motion for rehearing will be overruled.
Overruled.